

Exhibit 10.18t


Each of the Stock Plan Subcommittee of the Compensation Committee and the
Compensation Committee of the Board of Directors of The Estée Lauder Companies
Inc. reserves the right to change provisions of this Agreement to comply with
the American Jobs Creation Act of 2004 or other applicable laws or regulations.




Performance Share Unit Award Agreement Under
The Estée Lauder Companies Inc.
Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)




This PERFORMANCE SHARE UNIT AWARD AGREEMENT (“Agreement”) provides for the
granting of performance share unit awards by The Estée Lauder Companies Inc., a
Delaware corporation (the “Company”), to the participant, an employee of the
Company or one of its subsidiaries (the “Participant”), representing a notional
account equal to a corresponding number of shares of the Company’s Class A
Common Stock, par value $0.01 (the “Shares”), subject to the terms below (the
“Performance Share Units”). The name of the “Participant,” the “Award Date,” the
aggregate number of Shares representing the Target Award, and the Plan
Achievement (as defined below) goals are stated in the “Notice of Grant”
attached or posted electronically together with this Agreement and are
incorporated by reference. The other terms of this Performance Share Unit Award
are stated in this Agreement and in the Plan. Terms not defined in this
Agreement are defined in the Plan, as amended. The Plan is referred to as the
“Grant Plan” in the electronic Notice of Grant.
1.Award Grant. The Company hereby awards to the Participant a target award of
Performance Share Units in respect of the number of Shares set forth in the
Notice of Grant (the “Target Award”), representing a Stock Unit and
Performance-Based Award under the terms of the Plan.
2.Right to Payment of Performance Share Units. In the event that the Company
achieves positive Net Earnings during the first year of the award period
specified in the Notice of Grant (the “Threshold Goal”), the Participant shall
be eligible to earn 175 percent (175%) of the Target Award. The percentage of
the Target Award actually earned and paid will be determined by the Committee
through use of its negative discretion based on the plan achievement (the “Plan
Achievement”) during the period specified in the Notice of Grant (the “Award
Period”) and shall in no event be greater than the amount payable based solely
on achievement of the Threshold Goal. The Plan Achievement is comprised of, and
is measured separately with respect to the components stated in the Notice of
Grant. Actual payment of the Performance Share Units awarded will be determined
for each component in accordance with the table attached hereto as Schedule “A.”
For the avoidance of doubt, no amount shall be payable under this Section 2 if
the Threshold Goal is not met.
3.Payment of Awards.
(a)Payments under this Agreement will be made in the number of Shares that is
equivalent to the number of Performance Share Units earned and payable to the
Participant pursuant to Section 2 above. Except as otherwise provided in Section
4 below, payments will be made as soon as practicable after the Award Period
ends, but in no event later than 2 and 1/2 months following the last day of the
calendar year in which the Award Period ends. The form of payout will be in
Shares. In addition, each Performance Share Unit that becomes earned and payable
pursuant to Section 2 above carries a Dividend Equivalent Right, payable in cash
at the same time as the payment of Shares in accordance with this Section 3 and
Section 4.
(b)In the event of a Change in Control that constitutes a “change in control
event” within the meaning of Section 409A of the Code, the Company may, in its
sole discretion and in accordance
Page 1

--------------------------------------------------------------------------------





with Treasury Regulation § 1.409A-3(j)(4)(ix)(B), vest and settle the
Performance Share Units and terminate this Agreement. In such event, settlement
of the Performance Share Units shall be made within two (2) weeks following the
Change in Control. In the event that Performance Share Units are not settled
pursuant to the immediately preceding sentence, such Performance Share Units
shall be assumed by an acquirer in which case, vesting will be subject to
Sections 2 and 4. If the Shares cease to be outstanding immediately after the
Change in Control (e.g., due to a merger with and into another entity), then the
consideration to be received per Share will equal the consideration paid to each
stockholder per Share generally upon the Change in Control.
4.Termination of Employment. If the Participant’s employment terminates during
the Award Period, payouts will be as follows, subject to Section 3:
(a)Death. If the Participant dies, the Performance Share Units will be paid at
Target Award if such termination occurs prior to the end of the Award Period. If
such termination occurs after the end of the Award Period, the Performance Share
Units will be paid, subject to the achievement of the Threshold Goal and based
on actual Plan Achievement. Payment will occur on the seventy-fifth (75th) day
following the Participant’s death and in accordance with any applicable laws or
Company procedures regarding the payments.
(b)Retirement. If the Participant formally retires under the terms of The Estée
Lauder Companies Retirement Growth Account Plan (or an affiliate or a successor
plan or program of similar purpose), the Performance Share Unit Award will
continue through the Award Period and the Participant will be paid, subject to
the achievement of the Threshold Goal and based on actual Plan Achievement, at
the same time the awards are paid to active employees. Vesting and payment in
respect of any Performance Share Units after retirement will be subject to
satisfaction of the conditions precedent that the Participant neither (i)
accepts an offer to work for, or otherwise agrees to actively participate in or
render services to any business on behalf of any competitor of the Company, its
subsidiaries, or affiliates (whether as an employee, consultant or otherwise);
nor (ii) conducts himself or herself in a manner adversely affecting the
Company. The term “competitor” means any business that is engaged in, or is
preparing to become engaged in, the makeup, skin care, hair care, toiletries or
fragrance business or other business in which the Company is engaged or
preparing to become engaged, or that otherwise competes with, or is preparing to
compete with, the Company. Notwithstanding anything to the contrary contained in
this section 4(b), if the Participant terminates employment by reason of
retirement within six (6) months of the Grant Date, the Performance Share Units
shall not vest and shall become null and void on the last day of active
employment (last day worked).
(c)Disability. If the Participant becomes totally and permanently disabled (as
determined under the Company’s long-term disability program, or an affiliate or
successor plan or program of similar purpose), the Performance Share Unit Award
will continue through the Award Period and the Participant will be paid, subject
to the achievement of the Threshold Goal and based on actual Plan Achievement.
Payment will occur at the same time the awards are paid to active employees.
(d)Termination of Employment Without Cause. If the Participant’s employment is
by the Company or relevant subsidiary without Cause (as defined below) on or
prior to the end of the first year of the Award Period, the Performance Share
Unit will be forfeited. If such termination occurs after the end of the first
year of the Award Period, the Performance Share Unit Award will continue through
the Award Period and the Participant will be paid a pro rata amount for the
number of each full month in which the Participant is paid salary during the
Award Period (determined under the proration methodology in Section 4(a)),
subject to the achievement of the Threshold Goal and based on actual Plan
Achievement. Such prorated Performance Share Units will be
2

--------------------------------------------------------------------------------





paid in accordance with the Vesting Schedule and payment will be subject to
satisfaction of the conditions precedent that the Participant neither (i)
accepts an offer to work for, or otherwise agrees to actively participate in or
render services to any business on behalf of any competitor of the Company, its
subsidiaries, or affiliates (whether as an employee, consultant or otherwise);
nor (ii) conducts himself or herself in a manner adversely affecting the
Company. The term “competitor” means any business that is engaged in, or is
preparing to become engaged in, the makeup, skin care, hair care, toiletries or
fragrance business or other business in which the Company is engaged or
preparing to become engaged, or that otherwise competes with, or is preparing to
compete with, the Company. Notwithstanding anything to the contrary contained in
this Section 4(d), if the Participant's employment is terminated without Cause
within six (6) months of the Grant Date, the Performance Share Units shall not
vest and shall become null and void on the last day of active employment (last
day worked).
(e)Resignation. If the Participant terminates his or her employment (e.g., by
voluntary resigning) other than by retirement, which is subject to Section 4(b)
above, the Performance Share Unit Award will be forfeited.
(f)(Termination of Employment with Cause. If the Participant is terminated for
Cause, the Performance Share Unit Award will be forfeited. For this purpose,
“Cause” means any breach by the Participant of any of his or her material
obligations under any Company policy or procedure, including, without
limitation, the Code of Conduct. Notwithstanding the foregoing, in the case of a
Participant who has an employment agreement that includes a definition of
“Cause,” “Cause” for purposes of this Section 4(f) shall have the same meaning
as defined in such employment agreement in effect between the Participant and
the Company or its U.S. subsidiary, including an employment agreement entered
into after the Grant Date.
5.No Rights of Stock Ownership. This grant of Performance Share Units does not
entitle the Participant to any interest in or to any voting or other rights
normally attributable to Share ownership.
6.Withholding Taxes. Regardless of any action the Company or the Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
security (or social insurance), payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the participation in the Plan and
this Agreement and legally applicable to the Participant (“Tax-Related Items”),
the Participant acknowledges that the ultimate liability for all Tax-Related
Items legally due by the Participant is and remains his or her responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Furthermore, the Participant acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Performance Share Units,
including, but not limited to, the grant of the Performance Share Units, the
vesting of the Performance Share Units, the delivery of Shares, the subsequent
sale of Shares acquired under the Plan and the receipt of any dividends, and
(ii) do not commit to and are under no obligation to structure the terms of the
grant of the Performance Share Units or any aspect of the Participant’s
participation in the Plan to reduce or eliminate his or her liability for
Tax-Related Items or achieve any particular tax result. If the Participant is or
becomes subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to any relevant taxable event, or tax withholding event, as applicable,
the Participant agrees to pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all withholding obligations of the
Company and/or the Employer. In this regard, the Participant authorizes the
Company and/or the Employer, or his or her respective agents, at the Company’s
discretion, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
3

--------------------------------------------------------------------------------





the Participant’s wages or other cash compensation paid by the Company and/or
the Employer; (ii) withholding from proceeds of the sale of the Shares acquired
upon settlement of the Performance Share Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization); and/or (iii) withholding in whole Shares to be
issued upon settlement of the Performance Share Units, provided that the Company
only withholds the amount of whole Shares necessary to satisfy the statutory
withholding requirements, not to exceed the maximum withholding tax rate in the
Participant’s applicable jurisdiction. If the Company satisfies the withholding
obligation for the Tax-Related Item by withholding a number of Shares as
described herein, the Participant will be deemed to have been issued the full
number of Shares due to Participant at vesting, notwithstanding that a number of
the Shares is held back solely for purposes of such Tax-Related Items.
Finally, the Participant further agrees to pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of his or her participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sales of Shares, if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.
7.Nonassignability. This award may not be assigned, pledged, or transferred
except, if the Participant dies, to a designated beneficiary or by will or by
the laws of descent and distribution. The foregoing restrictions do not apply to
transfers under a court order, including, but not limited to, any domestic
relations order.
8.Effect Upon Employment. The Participant’s right to continue to serve the
Company or any of its subsidiaries as an officer, employee, or otherwise, is not
enlarged or otherwise affected by an award under this Agreement. Nothing in this
Agreement or the Plan gives the Participant any right to continue in the employ
of the Company or any of its subsidiaries or interfere in any way with any right
the Company or any of its subsidiaries may have to terminate his or her
employment at any time. Payment of Shares is not secured by a trust, insurance
contract or other funding medium, and the Participant does not have any interest
in any fund or specific asset of the Company by reason of this award or the
account established on his or her behalf. A Performance Share Unit confers no
rights as a shareholder of the Company until Shares are actually delivered to
the Participant.
9.Electronic Notice, Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to Performance Share Units
awarded under the Plan or future Performance Share Units that may be awarded
under the Plan by email or other electronic means. The Participant hereby
consents to receive such documents by email or other electronic delivery and
agrees to access information concerning the Plan through an on-line or
electronic system established and maintained by the Company or by another third
party designated by the Company.
10.Data Privacy. As a condition of this Performance Share Unit grant, the
Participant hereby expressly consents to the collection, use, disclosure,
transfer and other processing of his or her personal data as set out in this
Section 10 and as otherwise required by applicable law.
The Company, its affiliates, subsidiaries or agents, the Employer, and the
Company’s stock plan service provider will process personal data of the
Participant for the purposes of implementing, managing and administering the
Participant’s grant of Performance Share Units and the Plan. Such personal data,
in electronic or other form, may include the Participant's name, home address,
telephone number, email address, date of birth, social insurance number or other
national identification number, beneficiary information (including beneficiary
name, address social insurance number or other national identification number,
and date of birth), hire date, salary and deductions, banking details, tax
certification information, any shares or directorships held in the Company,
details of all equity grants or any other entitlement to Shares awarded,
canceled, vested, unvested, or outstanding in the Participant’s favor.


4

--------------------------------------------------------------------------------





For the purposes set out above, personal data may be transferred to countries
other than the country in which the Participant resides, including to the United
States and Australia. As required by applicable law, when personal data is
transferred to a country outside of the country in which the Participant
resides, measures will be put in place to ensure that the personal data is
protected as required by law. These measures may include European Union Standard
Contractual Clauses.
The Participant’s personal data will be retained for as long as necessary to
implement, manage and administer the Participant’s grant of Performance Share
Units and participation in the Plan. The Participant may request to access,
modify or delete his or her personal data, request additional information about
the processing of his or her personal data, or refuse or withdraw consent to the
processing of their personal data by contacting the local human resources
representative in writing. Refusal or withdrawal of consent may affect the
Participant’s ability to participate in the Plan but will not affect the
Participant’s employment status or service and career with the Company.
11.Discretionary Nature and Acceptance of Award. The Participant agrees to be
bound by the terms of this Agreement and acknowledges, understands and agrees
that:
(a)The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;
(b)The award is exceptional, voluntary and occasional, and does not create any
contractual or other right to receive future awards, or benefits in lieu of
Performance Share Units, even if Performance Share Units have been awarded in
the past;
(c)All decisions with respect to future Performance Share Units or other awards,
if any, will be at the sole discretion of the Company;
(d)The Participant’s participation in the Plan is voluntary;
(e)The Performance Share Units and any Shares acquired under the Plan, and the
income and value of the same, are not intended to replace any pension rights or
compensation;
(f)The Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Company or the Employer to terminate the Participant’s employment at any
time;
(g)This award will be deemed accepted unless it is declined by way of written
notice by the Participant within Thirty (30) days of the Grant Date to the
Equity Based Compensation Department of the Company located at 767 Fifth Avenue,
New York, NY 10153;
(h)The Performance Share Units are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or any of its subsidiary, and which is outside the scope of the
Participant’s employment or service contract, if any;
(i)The Performance Share Units and any Shares acquired under the Plan, and the
income and value of the same, are not part of the Participant’s normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal end
of service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
5

--------------------------------------------------------------------------------





considered as compensation for, or relating in any way to, past services for the
Employer, or the Company or any of its subsidiaries;
(j)In the event the Participant is not an employee of the Company, the
Performance Share Units and the Participant’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company or with any subsidiary of the Company;
(k)The future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(l)In consideration of the award, no claim or entitlement to compensation or
damages shall arise from forfeiture of the Performance Share Units or diminution
in value of the Performance Share Units, or Shares acquired upon vesting of the
Performance Share Units, resulting from termination of Participant’s employment
(for any reason whatsoever and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Participant is employed,
or the terms of the Participant’s employment), and in consideration of the
award, Participant irrevocably releases the Employer, the Company and any of its
subsidiaries from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by acknowledging and agreeing to or signing the Notice of Grant,
the Participant shall be deemed irrevocably to have waived his or her right to
pursue or seek remedy for any such claim or entitlement against the Employer,
the Company or any of its subsidiary;
(m)For Purposes of the Performance Share Units, the Participant’s employment or
service relationship will be considered terminated as of the date the
Participant is no longer actively providing services to the Employer, the
Company or any of its subsidiaries as determined by the Administrator in its
sole discretion (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any);
(n)The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan or Participant’s acquisition or sale of the underlying Shares; and
(o)The Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding the Participant’s participation in
the Plan before taking any action related to the Plan.
12.Failure to Enforce Not a Waiver. The Company’s failure to enforce at any time
any provision of this Agreement does not constitute a waiver of that provision
or of any other provision of this Agreement.
13.Governing Law. The Performance Share Unit Award Agreement is governed by and
is to be construed according to the laws of the State of New York, that apply to
agreements made and performed in that state, without regard to its choice of law
provisions. For purposes of litigating any dispute that arises under the
Performance Share Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of New York, and agree that such
litigation will be conducted in the courts of New York County, New York, or the
federal courts for the United States for the Southern District of New York, and
no other courts, where the Performance Share Units are made and/or to be
performed.
14.Partial Invalidity. The invalidity or illegality of any provision of the
Agreement will be deemed not to affect the validity of any other provision.
Furthermore, it is the parties’ intent that any order striking any
6

--------------------------------------------------------------------------------





portion of this Agreement and/or the Plan should modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
parties hereunder.
15.Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the Participant and the Company regarding the award and supersede all
prior and contemporaneous agreements and understandings, oral or written,
between the parties regarding the award. Except as expressly set forth herein,
this Agreement (and any provision of this Agreement) may not be modified,
changed, clarified, or interpreted by the parties, except in a writing
specifying the modification, change, clarification, or interpretation, and
signed by a duly authorized Company officer.
16.Section 409A Compliance. This Agreement is intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and any
regulations, rulings, or guidance provided thereunder. Each payment under this
Agreement shall be treated as a separate payment for purposes of Section 409A of
the Code. In no event may the Participant, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement. The Company
reserves the unilateral right to amend this Agreement upon written notice to the
Participant to prevent taxation under Section 409A of the Code.
17.Recoupment. Notwithstanding any other provision of this Agreement to the
contrary, the Participant acknowledges and agrees that the Performance Share
Units, any Shares acquired pursuant thereto and/or any amount received with
respect to any sale of such Shares are subject to potential cancellation,
recoupment, rescission, payback or other action in accordance with the terms of
the Company’s recoupment policy as in effect on the Grant Date and as such
policy may be amended from time to time in order to comply with changes in laws,
rules or regulations that are applicable to the Performance Share Units and
Shares. The Participant agrees and consents to the Company’s application,
implementation and enforcement of (a) the recoupment policy, and (b) any
provision of applicable law relating to cancellation, recoupment, rescission or
payback of compensation and expressly agrees that the Company may take such
actions as are necessary to effectuate the recoupment policy (as applicable to
the Participant) or applicable law without further consent or action being
required by the Participant. For purposes of the foregoing, the Participant
expressly and explicitly authorizes the Company to issue instructions, on his or
her behalf, to any brokerage firm and/or third party administrator engaged by
the Company to hold his or her Shares and other amounts acquired under the Plan
to re-convey, transfer or otherwise return such Shares and/or other amounts to
the Company upon the enforcement of the provisions continued in this Section 17.
To the extent that the terms of this Agreement and the recoupment policy
conflict, the terms of the recoupment policy shall prevail.
18.Insider Trading/Market Abuse Laws. By Participating in the Plan, the
Participant agrees to comply with the Company’s Insider Trading Policy. Further,
the Participant acknowledges that the Participant’s country of employment (and
country of residence, if different) may also have laws or regulations governing
insider trading and that such laws or regulations may impose additional
restrictions on the Participant’s ability to participate in the Plan (e.g.,
acquiring or selling Shares) and that the Participant is solely responsible for
complying with such laws or regulations.
19.Private Placement. The grant of the Performance Share Units is not intended
to be a public offering of securities in the Participant’s country of employment
(and country of residence, if different). The Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities (unless otherwise required under law), and this grant of Performance
Share Units is not subject to the supervision of the local authorities.
20.Exchange Control, Tax and/or Foreign Asset/Account Reporting. The Participant
acknowledges that there may be exchange control, tax, foreign asset and/or
account reporting requirements that may affect the Participant’s ability to
acquire or hold Shares acquired under the Plan or cash received from
participating in the Plan (including from any Dividend Equivalents Rights paid
with respect to the Performance Share Units or
7

--------------------------------------------------------------------------------





dividends paid on Shares acquired under the Plan) in a brokerage/bank account or
legal entity outside the Participant’s country of employment (and country of
residence, if different). The Participant may be required to report such
accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the tax or other authorities in the
Participant’s country of employment (and country of residence, if different).
The Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to the
Participant’s country of employment (and country of residence, if different)
through a designated bank or broker within a certain time after receipt. The
Participant acknowledges that it is the Participant’s responsibility to be
compliant with such regulations, and the Participant should consult his or her
personal legal advisor for any details.
21.Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by local law.
22.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Performance Share Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
23.Addendum. The award shall be subject to any terms and conditions for the
Participant’s country of employment (and country of residence, if different) set
forth in an addendum attached hereto (“Addendum”). Moreover, if the Participant
transfers residence and/or employment to another country reflected in an
Addendum to this Agreement, the terms and conditions for such country will apply
to the Participant to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law, rules and regulations or to facilitate the operation and
administration of the Performance Share Unit and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer). Any applicable Addendum constitutes
part of this Agreement.
24.  Hedging Policy and Pledging Policy. Employees are subject to the Company’s
Hedging Policy that, among other things, prohibits employees from hedging
outstanding equity grants. This means you may not hedge the equity award
represented by this Agreement or any outstanding equity awards represented by
previous agreements. Employees are also subject to the Company’s Pledging
Policy. The Hedging Policy and Pledging Policy are available on the Corporate
Intranet.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the Grant Date set forth in the Notice of Grant.



The Estée Lauder Companies Inc.
By:
Michael O’HareExecutive Vice President,
Global Human Resources

8

--------------------------------------------------------------------------------





ADDENDUM
COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS
In addition to the terms and conditions set forth in the Agreement, the
Performance Share Units awarded are subject to the following terms and
conditions. If the Participant is employed in a country identified in this
Addendum, the additional terms and conditions for such country will apply. If
the Participant transfers to one of the countries identified in this Addendum,
the special terms and conditions for such country will apply to the Participant,
to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable to comply
with local laws, rules and/or regulations or to facilitate the operation and
administration of the Performance Share Units awarded and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Participant’s transfer).
All defined terms contained in this Addendum shall have the same meaning as set
forth in the Plan and the Agreement.
FRANCE
English Language. The Participant acknowledges and agrees that it is the
Participant’s wish that the Agreement, this addendum, as well as all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Performance Share Units, either directly or indirectly, be drawn
up in English.
Langue anglaise. Le bénéficiaire admet et convient que c’est l’intention exprès
du bénéficiaire que l’Accord, le Plan et tous les autres documents, remarque et
les poursuites judiciaires entrées, données ou instituées conformément au
Performance Share Units, être établi dans l’anglais. Si le bénéficiaire a reçu
l’Accord, le Plan ou autres documents rattachés au Performance Share Units
traduit dans une langue autre que l’anglais et si le sens de la version traduite
est différent que la version anglaise, la version anglaise contrôlera.
HONG KONG
IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Addendum, the
Plan, and all other materials pertaining to the Performance Share Units and/or
the Plan have not been reviewed by any regulatory authority in Hong Kong. The
Participant is hereby advised to exercise caution in relation to the offer
thereunder. If the Participant has any doubts about any of the contents of the
aforesaid materials, the Participant should obtain independent professional
advice.
Nature of the Plan. The Company specifically intends that the Plan will not be
treated as an occupational retirement scheme for purposes of the Occupational
Retirement Scheme Ordinance (“ORSO”). To the extent any court, tribunal or
legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purpose of ORSO, the grant of Performance
Share Units shall be null and void.
9

--------------------------------------------------------------------------------





UNITED KINGDOM
Withholding Taxes. The following provision shall supplement Section 6
(Withholding Taxes) of the Agreement:
If payment or withholding of the income tax due in connection with the awarded
Performance Share Units is not made within ninety (90) days after the end of the
U.K. tax year in which the event giving rise to the income tax liability
occurred or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax shall constitute a loan owed by the Participant to his or
her Employer, effective as of the Due Date. The Participant agrees that the loan
will bear interest at the then-current official rate of Her Majesty’s Revenue &
Customs (“HMRC”), it shall be immediately due and repayable, and the Company or
the Employer may recover it at any time thereafter by any of the means referred
to in Section 6 (Withholding Taxes) of the Agreement. Notwithstanding the
foregoing, if the Participant is a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), he or she shall not be eligible for a loan from the Company
to cover the income tax liability. In the event that the Participant is a
director or executive officer and the income tax is not collected from or paid
by him or her by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions (“NICs”) will be payable. The Participant will
be responsible for paying and reporting any income tax due on this additional
benefit directly to HMRC under the self-assessment regime, and for reimbursing
the Company or the Employer (as applicable) the value of any Participant NICs
due on this additional benefit.
Exclusion of Claim. The Participant acknowledges and agrees that the Participant
will have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Participant’s ceasing to have rights under or to be
entitled to the Performance Share Units, whether or not as a result of
termination of employment or service (whether the termination is in breach of
contract or otherwise), or from the loss or diminution in value of the
Performance Share Units. Upon the grant of the Performance Share Units, the
Participant shall be deemed to have waived irrevocably any such entitlement.
10

--------------------------------------------------------------------------------





Schedule “A”
For Net Sales Cumulative Annual Growth Rate:

Component Plan Achievement
Component Payout (Percentage of Target Award)
Maximum(111.5)%(175)%(96.8 - 100)%(100)%Threshold(84.2)%(50)%



For Net Earnings Per Share Cumulative Annual Growth Rate:

Component Plan Achievement
Component Payout (Percentage of Target Award)
Maximum(111.5)%(175)%(94.3- 100)%(100)%Threshold(71.5)%(50)%

Payout amount for levels of Plan Achievement between the maximum and threshold
achievement shall be interpolated on a straight line basis (rounded up to the
nearest integer). In no event shall the Participant receive a payout in excess
of (175)% of the Target Award for any component. No payout shall be made in the
event of component Plan Achievement less than the threshold achievement.
For purposes of this Performance Share Unit Award Agreement, “Net Sales” has the
meaning utilized by the Company in its consolidated financials in accordance
with generally accepted accounting principles as in effect on the first day of
the Award Period, excluding the impact of foreign currency fluctuations;
“Earnings Per Share” means “diluted earnings per share” as utilized by the
Company in its consolidated financials. Actual payment of the Performance Share
Units awarded will be determined for each component in accordance with the table
above.
Without limiting the generality of the foregoing, in measuring Plan Achievement,
financial performance measures (e.g., “Earnings Per Share” and “Net Sales”) will
be calculated without regard to the following:
•Changes in accounting principles (i.e., cumulative effect of U.S. GAAP changes)
•Income/loss from discontinued operations and income/loss on sale of
discontinued operations or adjustments to previously disposed businesses
•Impairments of intangibles and goodwill related to acquisitions
•The impact of an acquired business’ income statement not included in the
Long-Range Plan (LRP) coincident with the performance period of the PSU, whether
dilutive or accretive.  For the sake of clarity, the LRP will be adjusted to
include the expected performance of the acquired business (es) (i.e., the income
statement acquisition Model used to support the purchase decision). The
adjustment will include due diligence fees, investment banking fees, the
operating performance of business and any
11

--------------------------------------------------------------------------------





transition and/or integration costs as reflected on the income statement of the
acquired brand, as well as any fair value accounting charges or credits to the
statement of earnings
•Certain non-recurring operating and non-operating income/expenses that are
separately stated and disclosed in the financial statements and/or Management’s
Discussion and Analysis of Financial Condition and Results of Operations
appearing in the Company’s reports for the applicable period
In calculating net sales during the Award Period, net sales in currencies other
than U.S. dollars shall be translated into U.S. dollars at the Company’s budget
exchange rate at the beginning of the Award Period.
Earnings Per Share will use the weighted average number of Shares outstanding as
of the measurement date and will be adjusted to eliminate the effect of material
changes in the number or type of outstanding Shares due to events such as:
•Stock splits
•Stock dividends
•Recapitalizations
•Acquisitions involving stock of the Company


No adjustment will be made for the impact of stock repurchases under any plans
approved by the Board except as noted above.
12

--------------------------------------------------------------------------------





NOTICE OF GRANT
UNDER
THE ESTÉE LAUDER COMPANIES INC.
AMENDED AND RESTATED FISCAL 2002 SHARE INCENTIVE PLAN (The “Plan”)
This is to confirm that you were awarded a grant of Performance Share Units at
the most recent meeting of the Stock Plan Subcommittee of the Compensation
Committee of the Board of Directors representing the right to receive shares of
Class A Common Stock of The Estée Lauder Companies Inc. (the “Shares”), subject
to the terms of the Plan and the Performance Share Unit Award Agreement. This
award was made in recognition of the significant contributions you have made as
a key employee of the Company, and to motivate you to achieve future successes
by aligning your interests more closely with those of our stockholders. This
Performance Share Unit Award is granted under and governed by the terms and
conditions of the Plan and the Performance Share Unit Award Agreement (the
“Agreement”) made part hereof. The Agreement and Summary Plan Description are
being sent to you in a separate e-mail. Please read these documents and keep
them for future reference. The specific terms of your award are as follows:
        
Participant:   Name
Employee Number:  #
Grant Date:  XXX
Award Period:  XXX to XXX
Grant Plan:   The Estée Lauder Companies Inc. Amended and Restated Fiscal 2002
Share Incentive Plan
Type of Award:   Stock Unit and Performance-Based Award (referred to herein as a
“Performance Share Unit”)
Target Award: [#] shares of Class A Common Stock. See Schedule “A” to the
Agreement for actual payouts depending upon level of performance.
(a)Except as otherwise provided in Section 3 or 4 of the Agreement:
No Performance Share Units shall be earned and no Shares shall be delivered (or
any amount paid) unless and until the Subcommittee certifies in writing that the
Company has achieved positive Net Earnings, as defined below, for the period
from July 1, XXX through June 30, XXX (the “Threshold Goal”). If the Threshold
Goal is not achieved, the Performance Share Units shall be immediately
forfeited, and the Participant shall have no further rights with respect
thereto. Once the Subcommittee certifies that the Threshold Goal has been
achieved, the Participant shall be eligible to earn 150 percent of the target
number of Shares allocated to the Participant in the Subcommittee’s approval
establishing the Threshold Goal; however the Participant’s entitlement to earn
the Shares shall be determined by exercise of the Subcommittee’s negative
discretion in accordance with the terms of this Notice of Grant, including but
not limited to the following section (b), and the Agreement of which this Notice
of Grant is a part. In no event shall the Participant receive payment in respect
of a Performance Share Units in an amount that exceeds 150 percent of the target
number of Shares allocated to the Participant in the Subcommittee’s approval
establishing the Threshold Goal.
For purposes of this PSU Award Agreement, “Net Earnings” has the meaning
utilized by the Company in its consolidated financial statements in accordance
with generally accepted accounting principles as in effect on xx/xx/xx.
(b)Plan Achievement goal at 100% for Award Period determined in accordance with
Schedule A of the Agreement:

Net Sales Cumulative Annual Growth Rate XX%Earnings Per Share Cumulative Annual
Growth RateXX%

        
Questions regarding the award can be directed to XXX.
If you wish to accept this grant, please sign this Notice of Grant and return
immediately to:
        The Estée Lauder Companies Inc.
        Compensation Department
        767 Fifth Avenue
        New York, NY  10153
        
The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.
By____________________________________________________________________Date______________________________
13